Citation Nr: 1828676	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  08-00 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

A transcript of the testimony of the Veteran and his spouse before the undersigned Veterans Law Judge, sitting at Houston, Texas, in January 2012 is on file.  

In April 2012 the Board remanded the issue of entitlement to a TDIU rating to the RO for additional development.  The issue is once again before the Board.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation even when considering his employment and educational background.


CONCLUSION OF LAW

The criteria for a TDIU rating are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by    a letter of February 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) and VA treatment records are on file, as are records of the Social Security Administration (SSA).  It is not alleged that the Veteran has received any private treatment.  He and his wife testified in support of his claim.  He has been afforded multiple VA examinations throughout the course of this appeal.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Background

On VA examination in April 2005 it was stated that the Veteran had hypertension and that hypertension was not a complication of diabetes but that "diabetes complicates Hypertension." 

In the Veteran's VA Form 21-8940, Application for Increased Compensation Based on Unemployability, received in August 2005, the Veteran reported that his disability had affected his full-time employment, he had become too disabled to work, and had last worked in December 2003.  From 2001 to 2003 he had worked as a carpenter.  He had one year of high school education.  

Records of the Social Security Administration (SSA) show that it was determined that the Veteran was disabled from employment in December 2008 due to a primary diagnosis of cataract and a secondary diagnosis of quadriplegia.  He had worked from 1990 to 1995 in an office supply store assembling furniture, work in a warehouse, and delivery and pick up which involved standing, bending, lifting and stooping.  He had industrial work in 1996 and 1997.  He had worked rebuilding sewer plants from 1999 to 2001.  In 2001 and 2002 he had worked in construction.  These records also show that he was paralyzed below the waist and confined to a wheelchair.  He wore glasses.  He reported that he had become unable to work on December 1, 2006.  A report of an in-person evaluation noted that had difficulty seeing and his wife had to place her finger at the place on a form he was to sign.  He did not have much movement in his arms. 

On VA eye examination in February 2010 it was reported that the Veteran had had good results from removal of cataracts from each eye and his distant visual acuity was correctable to 20/20 in each eye.  It was opined that based on his eye condition it was not at least as likely as not that he would be unable to obtain or maintain substantially gainful employment.  

On VA examination in February 2010 it was reported that from a review of the records and a current examination that prior to sustaining quadriplegia his overall bilateral diabetic peripheral neuropathy was sensory only and was mild but following his postservice spinal cord injury he was now severely disabled.  

On VA audiology evaluation in March 2010 an examiner reported that the Veteran's bilateral hearing loss and tinnitus should not pose any barriers to obtaining and keeping meaningful employment.  He had very good residual speech discrimination ability and his wife reported that he had very little difficulty communicating in most settings.  Also, the Veteran denied any past difficulties in a work environment due to hearing loss and he denied any function impact due to tinnitus.  

At the January 2012 travel Board hearing the Veteran testified that he sustained a fall in June 2008.  Page 4.  He had initially been treated for that injury at a VA hospital and was told that he had had injuries to the discs in his back.  He continued to receive treatment at that VA hospital for his back disability.  Page 5.  The Veteran testified that he had had tingling and numbness in his legs, which caused him to lose his balance and fall.  As to his upper extremities he was limited in how high he could elevate his arms.  Page 8.  However, he testified that this was from the "fall."  Page 9.  On the other hand, when asked whether he had tingling or numbness in his arms, he stated that he was limited in how high he could raise his arms.  He could barely write and now had to do everything left handed. He could make a fist with his left hand but not his right hand.  Page 9. 

A December 2015 VAOPT records reflects after returning from Vietnam the Veteran had worked construction, primarily installation of drywall, for more than 30 years.  He retired in 2004 due to problems with gait instability.  

On VA audiology examination in May 2015 the Veteran was found to have a bilateral sensorineural hearing loss and tinnitus.  He frequently had to ask others to repeat what was said or speak louder, and his tinnitus interfered with his hearing. 

On VA diabetes and peripheral neuropathy examination on May 28, 2015, an examiner noted the Veteran had muscle strength of 3/5, absent sensation, and reflexes of 1+ for the lower extremities.  His diabetes was managed by oral hypoglycemic agents and regulation of activities was not required.  It was reported that he had had progressive loss of strength and erectile dysfunction due to diabetes.  The examiner reported that the diabetes and its complications did not impact the Veteran's ability to work.  He was right handed.  He had moderate paresthesia of all extremities and moderate numbness of the upper extremities and severe numbness of the lower extremities, with the latter being due to his nonservice-connected residuals of quadriplegia from a 2008 back injury in a fall.  Strength was 3/5 and reflexes were 1+ throughout all extremities.  He had mild incomplete paralysis of the radial, median, and ulnar nerves, bilaterally.  He had moderate incomplete paralysis of both femoral (anterior crural) nerves.  As to hypertension, he was stable while taking medications and it did not impact his ability to work.  On examination of his eyes it was reported that the bilateral cataracts and the ischemic optic neuropathy (ION) were due to diabetes and ION was the leading cause of visual field loss, not pseudophakia.  

An August 2015 addendum to the May 28, 2015 VA peripheral nerve examination reflects that the examiner reported that the Veteran's absence of sensation was due to his nonservice-connected residuals of a back injury but other symptoms were due to diabetic peripheral neuropathy.  

VA outpatient treatment (VAOPT) records show that in December 2017 it was noted that the Veteran had incomplete quadriplegia secondary to a fall while intoxicated on June 14, 2008.  It was reported that he was unemployable.  He relied on a power wheel chair and he is driven to appts. in a van which he and his wife owned.  He was unable to transfer himself and take care of other activities of daily living independently, at least in part due to his fear of falling.  

On VA eye examination in May 2017 it was reported that the Veteran's established diagnosis of cataracts with ischemic optic neuropathy associated with diabetes mellitus, type II, was change to bilateral pseudophakia and ischemic optic neuropathy with diabetes mellitus, type II, because the cataracts were surgically removed 2 - 3 years ago.  The intraocular lens in each eye narrowed the field of vision.  The abnormal shaped visual field was at least as likely than not a result of ischemic optic nerve changes.  His age group with diabetes this long produces ischemic optic atrophy based upon the effects of diabetes. 

On VA peripheral neurology examination in May 2017 the Veteran had severe pain and numbness of both upper and both lower extremities.  Strength in all extremities was reduced to 4/5, except for grip and pinch (thumb to index finger) which were 3/5, bilaterally.  All deep tendon reflexes (DTRs) were diminished, being 1+.  Sensation to light touch was intact in the upper extremities but decreased at the ankles and lower legs, feet and toes.  Position, vibratory, and cold sensations were normal in the upper extremities and decreased in the lower extremities.  He had severe incomplete paralysis of the radian, medial, and ulnar nerves of both upper extremities and moderately severe incomplete paralysis of both sciatic nerves and severe incomplete paralysis of both femoral (anterior crural) nerves.  With respect to the Veteran's peripheral neuropathy on his ability to work it was reported that it was the traumatic quadriparesis since 2008 what would prevent him from getting employment because it caused him to have weakness in all extremities and caused him to be bound to a wheelchair.  His fall and injury to his neck (in 2008) caused his traumatic quadriparesis.  It was opined, as to each separate upper and separate lower extremities, that the Veteran's diabetic peripheral neuropathy itself did not appear to be severe because his diabetes was not severe and the neuropathy affected sensory function of each extremity. 

The same VA examiner opined that the Veteran's erectile dysfunction (due to diabetes) had no effect on his employability.  Also, it was opined that the Veteran's service-connected hypertension appeared to be controlled with use one medication, Lisinopril, and no hospitalization or emergency room treatment was required to control his blood pressure.  Thus, his service-connected hypertension did not have an effect on his employment.  Similarly, it was opined that the service-connected diabetes mellitus appeared to be controlled with just one medication, Metformin, but he had not required insulin.  Thus, his service-connected diabetes mellitus did not have an effect on his employment.  

Following a May 2017 VA audiology evaluation a medical opinion was rendered as to whether the Veteran was unemployable due to his service-connected tinnitus, rated 10 percent, and his bilateral hearing loss, rated noncompensably disabling.  His VA treatment records were reviewed.  It was noted that a VA examination in February 2010 had documented a mild sloping to severe sensorineural hearing loss 3,000 to 8,000 Hertz (Hz).  His hearing loss and tinnitus would pose no barriers to obtaining and keeping meaningful employment.  The Veteran had very good residual speech discrimination ability.  His wife reported that he has very little difficulty communicating in most settings.  Most importantly, the Veteran specifically denies any past difficulties in the work environment as result of his hearing loss.  He also specifically denied any functional impact of the tinnitus.  The examiner reported being unable to comment on whether or not the Veteran could not work due to his service connected hearing loss and tinnitus conditions, but the examiner felt that the Veteran could not complete physical labor due to his paralysis.  In relation to his hearing loss and tinnitus, hearing aid technology would be helpful for communication. 

TDIU Rating

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability(ies), provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2010).

A substantially gainful occupation-i.e., one that provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income, is employment which constitutes a substantially gainful occupation and thus "actual employability."  Faust v. West, 13 Vet. App. 342, 355-56 (2000) (finding that this definition for substantially gainful employment or substantially gainful occupation was limited to the facts of that particular case).  

Substantially gainful employment is synonymous with substantially gainful occupation and regardless of whether employed or not, a Veteran is precluded from substantially gainful employment when unable to secure or follow an occupation capable of producing income that is more than marginal, i.e., income that exceeds the poverty threshold for one person, or based on the facts of an individual case.  In other words, a TDIU is not warranted if able to engage in more than marginal employment.  Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016). 

Marginal employment shall not be considered substantially gainful employment. For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment is an example of what is not substantial employment.  "[T]he plain meaning of [38 C.F.R. ]§ 4.16(a) does not limit consideration of marginal employment only to currently employed veterans."  Ortiz-Valles v. McDonald, 28 Vet. App. 65 (2016).  Marginal employment may also be held to exist, on a facts found basis (including but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id. 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R.  §4.16(a), and the evidence of record demonstrates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a TDIU cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994). 

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the determination, VA may not consider non-service-connected disabilities or advancing age.  38 C.F.R. §§ 3.341, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, a TDIU analysis must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991); see Friscia v. Brown, 7 Vet. App. 294, 295-97 (1994); Beaty v. Brown, 6 Vet. App. 532, 534 (1994); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991). 

To the extent that the TDIU analysis involves whether the veteran could at the relevant time perform the physical and mental acts required by employment, see Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), veterans are qualified to render probative evidence on that issue, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (veteran is competent to testify as to observable medical conditions); see also Geib, 733 F.3d at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").

Analysis

The Veteran's service-connected disabilities are: pseudophakia of both eyes and ischemic optic neuropathy (previously characterized as cataracts with ischemic optic neuropathy) rated 10 percent from October 15, 2003, and 30 percent since April 27, 2017; diabetes mellitus, type II, rated 20 percent disabling since October 15, 2003; peripheral neuropathy of the left lower extremity rated 10 percent from October 15, 2005, and 20 percent from January 12, 2012; peripheral neuropathy of the right lower extremity rated 10 percent from October 15, 2005, and 20 percent from January 12, 2012; peripheral neuropathy of the right upper extremity (major) rated 10 percent from October 15, 2004; peripheral neuropathy of the left upper extremity (minor) rated 10 percent from October 15, 2004; and bilateral hearing loss assigned a noncompensable rating since October 15, 2004.  These disabilities result in a combined service-connected disability rating of 30 percent from October 15, 2003; 60 percent from October 15, 2004; 70 percent from January 12, 2012; and 80 percent from April 27, 2017.  He is also in receipt of special monthly compensation (SMC) on account of loss of use of a creative organ.  

The record before the Board reflects that the Veteran is now confined to a wheelchair due to nonservice-connected quadriparesis stemming from a postservice injury and that, at a minimum, when considered with his service-connected disabilities he is unable to engage in substantially gainful employment.  However, the question before the Board is whether the Veteran is unable to engage in substantially gainful employment due solely to his service-connected disabilities in light of his education and past work experience, regardless of his quadriparesis.  

After a careful and considered review of the medical, vocational and lay evidence, the record indicates that the Veteran was earlier employed in the physically demanding trades in construction and particularly carpentry.  
He left the most recent employment because of the combined effects of several of his service-connected disorders, which include pain, and sensory abnormalities.  

The Veteran's service-connected disabilities are shown to be productive of significant occupational impairment.  In this regard, there have been multiple VA opinions rendered as to the impact of his service-connected disabilities as to his ability to engage in gainful employment.  However, all of these opinions have addressed service-connected disabilities individually and none have considered the combined impact of all of his service-connected disabilities.  

As to this, his service-connected diabetic peripheral neuropathy affects both of his upper extremities and both of his lower extremities.  A comparison of past and current VA examinations shows that while his nonservice-connected quadriparesis has caused severe motor impairment of his lower extremities, such that he is unable to stand, his service-connected diabetic peripheral neuropathy of all of his extremities is essentially sensory only but, nevertheless, the VA examinations show that even the sensory component has increased in severity, which was the basis for the recent increase in the disabilities ratings assigned for the diabetic peripheral neuropathy of each lower extremity from 10 percent to 20 percent.   Moreover, he has disabilities of the organs of special senses, specifically his service-connected hearing loss and impaired vision.  Even these have increased in severity judging by the absence of complaints of impairment due to hearing loss and tinnitus at the time of earlier VA examinations, as compared to his complaints at a more recent examination.  Likewise, while there was an opinion that his service-connected visual disability did not cause significant functional impairment, more recent VA examinations show that he had a decreased field of vision and on one occasion his wife even had to point to a specific place on a form for the Veteran to sign, from which it is reasonably inferred that his vision is so poor that he was unable to locate a signature line on his own.  

After a careful and considered review of the medical, vocational and lay evidence, the record indicates that the Veteran was earlier employed in physically demanding construction trades or other occupations requiring extensive physical activity.  He left that employment because of the combined effects of several of his service-connected disorders, which include pain, and sensory abnormalities.  And, this was prior to this 2008 injury leading to his nonservice-connected quadriparesis.  

The Veteran's service-connected diabetic neuropathy of each upper and each lower extremity, as well as his diabetes cumulatively preclude any manual or physical labor.  This leaves only non-physical or sedentary employment but even here his service-connected hearing loss has some impact.  However, there is an even greater adverse impact as to sedentary employment which stems from the Veteran's service-connected visual impairment.  Also contributing to limiting his ability to obtain sedentary employment is his lack of advanced formal education, having only one year of high school education and no past work experience in any form of sedentary employment.  

Accordingly, because the regular percentage standards for a TDIU rating under 38 C.F.R. § 4.16(a) are satisfied and resolving any doubt in favor of the Veteran, the Board finds that there is persuasive evidence establishing that the Veteran is incapable of substantially gainful employment due to service-connected disabilities alone.  In sum, the Board finds it reasonable to conclude that the evidence of record supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  

Lastly, it must be noted that as to when the Veteran's period of "unemployability" began, the matter of the effective date for the TDIU rating will be initially determined by the RO.  Should the Veteran disagree with that effective date, that is an issue or matter which he may then appeal to the Board.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (noting the existence of separate elements of a VA disability claim, including the effective date of the disability, and citing Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998) and Fenderson v. West, 12 Vet. App. 119, 125 (1999)).
  

ORDER

Entitlement to a TDIU rating is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


